Citation Nr: 0533418	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for nephrolithiasis, 
right hydronephrosis nephrolithiotomy left and right 
urethrolithotomy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954, and from August 1956 to December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that continued the veteran's 
evaluation for his service connected disability at a 30 
percent evaluation.


FINDINGS OF FACT

The veteran's nephrolithiasis, right hydronephrosis 
nephrolithiotomy left and right urethrolithotomy, is 
currently manifested by frequent attacks of colic with 
infection and impairment of kidney function.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7508, 7509 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2001.  Since this letter fully provided notice of elements 
(1), (2), and (3) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) dated January 2002, and the supplemental SOCs 
(SSOCs) dated January 2005 and April 2005, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2005 SSOC.  

Although the March 2001 notice letter that was provided to 
the veteran did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim on appeal.  The letter 
specifically informed the veteran of the type(s) of evidence 
that would be relevant to his claim for an increased rating 
and that it was his "responsibility" to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  When 
considering the March 2001 notification letter, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  The 
content of the March 2001 notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records, private treatment records, and several 
VA examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Historically, the Board notes that service connection for 
this disability was first granted at a 30 percent evaluation 
in May 1961, based on the veteran's service medical records 
showing treatment for this disability, and the report of a VA 
examination.  Since that time, the veteran's evaluation was 
decreased by a March 1966 rating decision to 20 percent, and 
then returned to a 30 percent evaluation by a June 1968 
rating decision.  The veteran has also received several 
temporary total evaluations since that time, for 
hospitalization and convalescence. 

This evaluation was continued by both a January 1985 Board 
decision, and a June 1998 rating decision.  In January 2001, 
the veteran again filed a claim for an increased evaluation 
for his service connected nephrolithiasis, right 
hydronephrosis nephrolithiotomy left and right 
urethrolithotomy.  The relevant evidence of record includes 
the report of VA outpatient treatment, and VA examinations.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA records for 
outpatient treatment and the report of a VA examination.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

As noted, it is maintained that the disability evaluation 
currently assigned to the veteran's service connected 
nephrolithiasis, right hydronephrosis nephrolithiotomy left 
and right urethrolithotomy is not adequate.  In this regard, 
it is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.   38 C.F.R. § 4.7 
(2005).  

The Board has reviewed the veteran's record in its entirety, 
however, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).

The veteran is currently assigned a 30 percent disability 
rating for nephrolithiasis under 38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2005).  This is the maximum schedular 
evaluation under that diagnostic code.

Under Diagnostic Code 7508, nephrolithiasis - which is the 
veteran's primary renal diagnosis -- is to be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: diet therapy; drug 
therapy; or, invasive or non-invasive procedures more than 
two times/year, in which case a 30 percent evaluation is 
assignable.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2005).

Under Diagnostic Code 7509, when hydronephrosis is severe, it 
is to be rated as renal dysfunction.  When there are frequent 
attacks of colic with infection (pyonephrosis), and kidney 
function is impaired, a 30 percent rating is warranted. When 
there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  When there is 
only an occasional attack of colic, and there is no infection 
and no need for catheter drainage, a 10 percent rating is 
warranted.  38 C.F.R. § 4.115b.  Thus, for a disability 
evaluation in excess of 30 percent to be assignable, renal 
dysfunction must be demonstrated.

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 percent rating.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion is assigned 
an 80 percent rating.  Constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101 
warrants a 60 percent rating.  Albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 warrants a 30 percent 
rating.  See 38 C.F.R. § 4.115a (2005).

Under Diagnostic Code 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assignable 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
assignable for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  A 40 
percent evaluation is assignable for diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is 
assignable for diastolic pressure predominantly 130 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 30 percent 
disabled for his nephrolithiasis, right hydronephrosis 
nephrolithiotomy left and right urethrolithotomy.  In this 
regard, the Board notes that March 2001 testing noted a 
creatine of 0.9.  The veteran was also seen periodically 
throughout the course of this appeal with pain due to passing 
of kidney stones, and he underwent surgery in May 2001 for 
removal of an impacted stone in the right distal ureter.  The 
veteran's highest blood pressure readings from the appeal 
period were 182/84 in December 2000, 161/83 in September 
2001, and 149/82 in August 2002.

The Board also notes that the recent medical evidence of 
record shows that the veteran has been under treatment 
primarily for diabetes, arterial hypertension, 
hyperlipidemia, coronary artery disease, and Parkinson's 
disease, as well as his nephrolithiasis.  Abdominal 
ultrasound noted atherosclerotic aorta, bilateral renal 
cortical cysts, and left nephrolithiasis.

The report of the veteran's January 2001 VA examination noted 
that the veteran had urinary frequency during the day, and 
urgency during the night, as well as a history of hematuria, 
with no history of urinary tract infections, with a creatine 
of .9 % and a BUN of 16mg%.  The veteran at that time was 
diagnosed with recurrent renal colic with right 
urethrolithiasis and pending surgery.

The report of the veteran's May 2003 VA examination noted no 
lethargy, with frequency of four times, three times at night, 
with a good stream, with some degree of urgency but not true 
incontinence, recurrent urinary tract infections, 
microhematuria, normal BUN, with a blood pressure of 130/90, 
and diagnosed the veteran with diabetes, noted he was a stone 
former, noted microscopic hematuria due to the calculi, 
bilateral chronic pyelonephritis, and impotence due to 
diabetes and Parkinson's.

The report of the veteran's VA examination in January 2005 
noted no lethargy, noted frequency of voiding intervals of 6-
8 times a day, with 3-4 times a night, with urgency 
incontinence, but with good stream and dysuria.  The veteran 
was also noted at that time to have microhematuria, and 
micturition at times, recurrent urinary tract infections due 
to calculi, no catheterizations.  The veteran was found to 
have a blood pressure of 130/80, a BUN of 12.1, and 
creatinine of 0.9.  The veteran was diagnosed at that time as 
a stone former since 1958, with microhematuria secondary to 
calculi, bilateral renal cysts and left renal calculus, 
urgency incontinence secondary to diabetes, chronic bilateral 
pyelonephritis, secondary to calculi and infections, erectile 
dysfunction secondary to diabetes, and a past history of 
hydronephrosis, with none noted at present.

These findings are consistent with no more than frequent 
attacks of colic with infection and impairment of kidney 
function, such that a 30 percent rating would be warranted 
under Diagnostic Code 7509, the rating the veteran is 
currently receiving.

The Board notes that the RO has already assigned the maximum 
rating allowable for the veteran's service-connected renal 
disability under 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2005).  None of the competent medical evidence of record 
indicates that the veteran has manifestations of renal 
dysfunction as contemplated for a higher evaluation under 38 
C.F.R. § 4.115a (2005), including constant albuminuria with 
some edema, a definite decrease in kidney function, or 
hypertension at least 40 percent disabling (which would 
require diastolic pressure predominantly 120 or more) under 
Diagnostic Code 7101.  The veteran's BUN and creatine levels 
have been consistently normal.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to an increased evaluation in 
excess of 30 percent for his service-connected renal 
disability of nephrolithiasis.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An increased evaluation for nephrolithiasis, right 
hydronephrosis nephrolithiotomy left and right 
urethrolithotomy, currently evaluated as 30 percent 
disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


